COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Dieter Heinz Werner v. The State of Texas

Appellate case number:    01-11-00464-CR; 01-11-00465-CR

Trial court case number: 1262894; 1270826

Trial court:              230th District Court of Harris County

       This appeal was originally filed by Harris County District Attorney Pat Lykos. Before
this Court’s opinion issued, Mike Anderson became the Harris County District Attorney. Mike
Anderson was the trial court judge for the trial of these two causes. Mike Anderson’s office has
now filed a response and opposition to the motion to set bail.
       The parties are ORDERED to brief this court on whether Mike Anderson’s involvement
in the trial of this case creates a conflict of interest for his involvement or his office’s
involvement in the motion to set bail or any further appellate proceedings and on any action this
Court can or must take as a result. All briefing must be fully supported by legal authority.
       This Court further ORDERS that all briefing must be filed with this Court on March 25,
2013. Absent extraordinary circumstances, no extensions on the deadline to file briefing will be
granted.
       It is so ORDERED.

Judge’s signature: _/s/ Laura Carter Higley_____________________
                   Acting individually


Date: March 19, 2013